OPINION OF THE COURT
Per Curiam.
Edward L. Howlette has submitted an affidavit dated February 28, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Howlette was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on September 7, 1977, under the name Edward Lee Howlette.
Mr. Howlette is aware that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning irregularities with respect to his escrow *347account. Mr. Howlette acknowledges that he could not defend himself on the merits against any disciplinary charges which might be initiated against him based on his professional misconduct.
Mr. Howlette expressed an awareness that, pursuant to Judiciary Law § 90 (6-a) the Court could require, in any order permitting him to resign, that he make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection of the State of New York for same. Mr. Howlette acknowledges that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waived the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Howlette indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress by anyone and that he is fully aware of the implications of submitting his resignation.
Inasmuch as the proffered resignation conforms with 22 NYCRR 691.9, it is accepted and directed to be filed. Accordingly, Edward L. Howlette is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Florio, JJ., concur.
Ordered that the resignation of Edward L. Howlette is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Edward L. Howlette is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Edward L. Howlette shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Edward L. Howlette is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *348as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.